DETAILED ACTION
In Applicant’s Response filed 7/29/21, Applicant has amended claims 1 and 5; and submitted amendments to the drawings. Claims 3 and 11 have been cancelled. Currently, claims 1-2, 4-10 and 12-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities requiring appropriate correction:
In line 3, “the area” should be amended to recite “an area”.
Lines 5-7 should be amended as follows for improved clarity and readability: “…in the area of the absorbent dressing layer at that is exposed through the opening, wherein the active ingredient is configured to be absorbed by the absorbent dressing layer, and wherein…”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosofsky et al (US 5472665).
With respect to claim 1, Rosofsky discloses a medical plaster (transdermal patch 33 – figs 4, 4A-C, 5 and 5A; has layered structure identical to that shown in figs 3-3C – col 6 lines 26-28; patch 33 is interpreted as being a “medical plaster” because it is a medicated dressing – see col 6 lines 24-51) comprising a layer of textile fabric or plastic (layer 32 comprising a polymeric or woven material – col 6 line 6; see fig 3B; woven material is a textile fabric), an adhesive layer (layer 32 includes adhesive overlying layers 28 and 30 and including adhesive wings 29 and 29a which attach over wings 25 and 25a – col 6 lines 1-10; the adhesive on layer 32 is interpreted as being on the lower surface of layer 32 which is directly adjacent to layer 30 as shown in figs 3-3C and 4-5A in order to overly layer 30 and attach wings 29/29a to 25/25a) and an absorbent dressing layer (compressed cellulose pad 30; the compressed cellulose material is absorbent – col 5 lines 40-41) which is attached to the layer of textile fabric or plastic (the adhesive on layer 32 is interpreted as attaching the cellulose layer 30 to outer layer 32 since the upper surface of layer 30 is in direct contact with the lower surface of layer 32 when assembled as shown i.e. in 
claim 2, Rosofsky discloses the medical plaster as claimed (see rejection of claim 1) and Rosofsky also discloses that the absorbent dressing layer (cellulose layer 30) comprises at least one active ingredient (col 6 lines 30-37; fig 4B; a substance is applied to cellulose 30 – it is introduced via squeeze bottle 40 and may be liquid or medication – col 6 lines 33-42; also, the compressed cellulose can optionally be impregnated with a dry medication of antiseptic powder – col 6 lines 1-3; medication is interpreted as including active ingredients to provide treatment or therapeutic effect).
With respect to claim 12, Rosofsky discloses the medical plaster as claimed (see rejection of claim 1) and Rosofsky also discloses a medical kit (col 3 lines 1-2) comprising the medical plaster (col 3 lines 2-12) and a container having at least one active ingredient (col 3 lines 12-14; the substance applied to cellulose 30 is introduced via squeeze bottle 40 and may be liquid or medication – col 6 lines 33-42; medication is interpreted as including active ingredients to provide treatment or therapeutic effect; the bandage and container of the “kit” are shown in fig 4B).
With respect to claims 13 and 16, Rosofsky discloses the medical kit as claimed (see rejection of claim 12) and Rosofsky also discloses that the kit further comprises an applicator for applying the at least one active ingredient to the medical plaster wherein the container is also the applicator (the squeeze bottle 40 not only serves as a container for the liquid/medication – col 6 lines 41-42; it also includes a dispensing cap as shown in fig 4B which functions as an applicator since it permits the liquid/medication that is contained within bottle 40 to be dispensed into access hole 36 for application directly to cellulose layer 30 – fig 4B and col 6 lines 33-36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosofsky et al (US 5472665) in view of Cumming et al (US 8262601).
claim 4, Rosofsky discloses the medical plaster as claimed (see rejection of claim 1 above) but does not disclose that the medical plaster is part of a hood for a user’s head.
Cumming et al teaches a sterile dressing configured as a liner affixed to the inside of a helmet to apply minimal pressure to the head to control bleeding without aggravating intracranial pressure (col 5 lines 1-4). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used the medical plaster of Rosofsky as a dressing affixed to a hood as taught by Cumming in order to permit treatment by application of minimal pressure to the head to control bleeding without aggravating intracranial pressure.
With respect to claim 5, Rosofsky discloses the medical plaster as claimed (see rejection of claim 1) and Rosofsky also discloses a medical kit (col 3 lines 1-2) comprising the medical plaster (col 3 lines 2-12) and a container having at least one active ingredient (col 3 lines 12-14; the substance applied to cellulose 30 is introduced via squeeze bottle 40 and may be liquid or medication – col 6 lines 33-42; medication is interpreted as including active ingredients to provide treatment or therapeutic effect; the bandage and container of the “kit” are shown in fig 4B). Rosofsky does not, however, disclose that the medical plaster is part of a hood for a user’s head and that the hood is part of the medical kit.  
Cumming et al teaches a sterile dressing configured as a liner affixed to the inside of a helmet to apply minimal pressure to the head to control bleeding without aggravating intracranial pressure (col 5 lines 1-4). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used the medical plaster 
With respect to claims 6 and 10, Rosofsky in view of Cumming discloses the medical kit substantially as claimed (see rejection of claim 5) and Rosofsky also discloses that the kit further comprises an applicator for applying the at least one active ingredient to the medical plaster wherein the container is also the applicator (the squeeze bottle 40 not only serves as a container for the liquid/medication – col 6 lines 41-42; it also includes a dispensing cap as shown in fig 4B which functions as an applicator since it permits the liquid/medication that is contained within bottle 40 to be dispensed into access hole 36 for application directly to cellulose layer 30 – fig 4B and col 6 lines 33-36).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosofsky et al (US 5472665) in view of Cumming et al (US 8262601) and further in view of Saad (US 2013/0296387).
With respect to claim 7, Rosofsky in view of Cumming discloses the medical kit substantially as claimed (see rejection of claim 6) but does not disclose that the applicator comprises a pipette for pipetting the at least one active ingredient onto the medical plaster.
Saad teaches application of a pharmaceutical formulation and then covering with an adhesive bandage for treating infections (para [0106;0107]) wherein the formulation is stored .
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rosofsky et al (US 5472665) in view of Cumming et al (US 8262601) and further in view of Kartheus et al (US 2005/0100588).
With respect to claim 8, Rosofsky in view of Cumming discloses the medical kit substantially as claimed (see rejection of claim 5) but does not disclose that the at least one active ingredient comprises an aqueous menthol solution.
Kartheus, however, teaches a self-adhesive matrix patch for controlled delivery of active ingredients to the skin (abstract) wherein the self-adhesive, active ingredient-containing matrix patch is for controlled delivery of active ingredients to the skin or into a wound and has an absorbent, self-adhesive matrix (para [0019]) wherein the matrix comprises essential oils such .

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rosofsky et al (US 5472665) in view of Kartheus et al (US 2005/0100588).
With respect to claim 9, Rosofsky discloses the medical plaster as claimed (see rejection of claim 2 above) but does not disclose that the at least one active ingredient comprises an aqueous menthol solution.
Kartheus, however, teaches a self-adhesive matrix patch for controlled delivery of active ingredients to the skin (abstract) wherein the self-adhesive, active ingredient-containing matrix patch is for controlled delivery of active ingredients to the skin or into a wound and has an 
With respect to claim 15, Rosofsky discloses the medical kit as claimed (see rejection of claim 12 above) but does not disclose that the at least one active ingredient in the medical plaster comprises an aqueous menthol solution.
Kartheus, however, teaches a self-adhesive matrix patch for controlled delivery of active ingredients to the skin (abstract) wherein the self-adhesive, active ingredient-containing matrix patch is for controlled delivery of active ingredients to the skin or into a wound and has an absorbent, self-adhesive matrix (para [0019]) wherein the matrix comprises essential oils such as menthol (para [0084]; essential oils are interpreted as being an “aqueous solution” and thus .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rosofsky et al (US 5472665) in view of Saad (US 2013/0296387).
With respect to claim 14, Rosofsky discloses the medical kit as claimed (see rejection of claim 13) but does not disclose that the applicator comprises a pipette for pipetting the at least one active ingredient onto the medical plaster.
Saad teaches application of a pharmaceutical formulation and then covering with an adhesive bandage for treating infections (para [0106;0107]) wherein the formulation is stored in a container and an applicator is used for applying the active ingredient, wherein the applicator comprises a pipette (self dropper – para [0107]; a pipette is interpreted as being a 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 7/29/21 have been fully considered as follows:
	Regarding the objections to the drawings, Applicant’s cancellation of figure 4 has obviated the basis for the drawing objections which, therefore, have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. However, upon further review of the claims, new objections have been given as noted above in order to improve clarity and readability of the claims.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 5-8 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kreckel et al (US 5244677) discloses a medical plaster comprising a layer of textile fabric (tape 9 formed of nonwoven fleece), an adhesive layer (10), and an absorbent layer (11) attached to the textile fabric by means of an adhesive layer (via adhesive 10 which is positioned between layers 9 and 11 as shown in figs 6-7) wherein the textile fabric (9) includes an opening (12; fig 6-7) where a side of the absorbent layer (11) is exposed through the opening (fig 6-7) permitting an active ingredient to be applied to the absorbent layer (11) and to be absorbed by the absorbent layer (col 6 lines 5-25) wherein the absorbent layer (11) is slightly larger than the opening and arranged beneath the textile fabric layer (as shown in figs 6-7).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Examiner, Art Unit 3786